Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 1 of 13




                    EXHIBIT D
       Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 2 of 13



                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

                                                     )
STATE OF NEW YORK, et al.,                           )
                                                     )
                       Plaintiffs,                   )       No. 18-cv-0773
                                                     )
                                                     )       Hon. Reggie Walton
ENVIRONMENTAL DEFENSE FUND,                          )
                                                     )
                       Plaintiff-Intervenor,         )
                                                     )
v.                                                   )
                                                     )
U.S. ENVIRONMENTAL PROTECTION                        )
AGENCY, et al.,                                      )
                                                     )
                       Defendants.                   )
                                                     )

     DEFENDANTS’ SECOND AMENDED INITIAL DISCLOSURES PURSUANT TO
               FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)

       Pursuant to Fed. R. Civ. P. 26(a), Defendants U.S. Environmental Protection Agency and

Andrew Wheeler in his official capacity as Acting Administrator thereof (collectively “EPA”)

make the following amended disclosures in the above-captioned case. These disclosures are

made subject to and without waiving the right to protect from disclosure information and

material protected under the attorney-client privilege, the work product doctrine, the deliberative

process privilege or any other applicable privilege or doctrine. These disclosures also are made

without waiving the right to assert any appropriate objection to the use of this information.

A.      The name and, if known, the address and telephone number of each individual
likely to have discoverable information—along with the subjects of that information—that
the disclosing party may use to support its claims or defenses, unless the use would be
solely for impeachment.

       The following disclosure does not constitute a representation that any of the following

individuals will be asked to provide testimony or evidence in this matter, or that any of them


                                                 1
       Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 3 of 13



would be appropriate deponents. All of the following individuals are employees of the U.S.

Environmental Protection Agency, and may only be contacted through undersigned Department

of Justice (“DOJ”) counsel. Any notices of deposition should be directed to undersigned counsel

as well.

Individuals &             Subject Area                                          Contact Information
Location

Office of Air and         As pertinent to EPA’s defenses in this case,          Heather E. Gange, Esq.
Radiation (OAR),          these individuals have participated in one or         U.S. Dept of Justice
Washington, D.C.          more of the following EPA efforts relating to the     Env’tl & Nat’l Res. Div.
Adam Eisele               new source performance standards that were            Environmental Defense
Jameel Alsalam            promulgated in the final rule entitled ‘‘Oil and      Section
Mark Defigueiredo         Natural Gas Sector: Emission Standards for            P.O. Box 7611
Sarah Dunham              New, Reconstructed, and Modified Sources,” 81         Washington, DC 20044
Mandy Gunasekara          Fed. Reg. 35824 (June 3, 2016) (hereafter “June       (202) 514-4206
Paul Gunning              2016 NSPS”):                                          Heather.Gange@usdoj.gov
David Harlow              (1) issuance of the Request for Information
Shawn Ragnauth            published at 81 Fed. Reg. 46,670 (July 18,
Suzanne Waltzer
                          2016);
William Wehrum
Melissa Weitz             (2) issuance and withdrawal of the additional
                          Information Collection Request identified in
                          Section B hereof;
OAR, Research
Triangle, North           (3) review of the petitions requesting
Carolina                  administrative reconsideration of the June 2016
Angela Carey              NSPS (Docket ID No. EPA-HQ-OAR-2017-
David Cozzie              0483-0016, -0018, -0019, and -0020) prior to
Jason DeWees              taking actions (4) through (6) identified
Steve Fruh                immediately below;
Gerri Garwood             (4) the proposed rule and notice of data
Amy Hambrick              availability published at 82 Fed. Reg. 51,788
Jodi Howard               (November 8, 2017);
Jucilene Hoffmann
Penny Lassiter            (5) the final rule published at 83 Fed. Reg.
Alex MacPherson           10,628 (March 12, 2018);
Marguerite McLamb         (6) the proposed rule published at 83 Fed. Reg.
Karen Marsh               52,056 (October 15, 2018);1
Elizabeth Miller
                          (7) ongoing efforts to finalize the rule proposed
Ned Shappley

1
  This proposed rule was signed on September 11, 2018, and transmitted to the Office of the
Federal Register for publication as disclosed in the Parties’ Joint Report (Dkt. 36) in this matter.
                                                  2
       Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 4 of 13



Brenda Shine            on October 15, 2018; and
Lisa Thompson           (8) ongoing efforts to prepare a proposed rule for
Peter Tsirigotis        publication that would propose to substantially
Erika Sasser            revise or rescind the methane standards in the
Darryl Weatherhead      June 2016 NSPS as contemplated by Executive
Matthew Witosky         Order No. 13783, “Promoting Energy
Jonathan Witt           Independence and Economic Growth,” 82 Fed.
                        Reg. 16093, 16096 (March 31, 2017).
Office of Enforcement
and Compliance
Assurance,
Washington, D.C.
Phillip Brooks
Apple Chapman
Marcia Mia
Virginia Sorrell

Office of General
Counsel, Washington,
D.C.
Amy Branning
Howard Hoffman
Matthew Marks
Derek Mills
Justin Schwab
Gautam Srinivasan
Elliott Zenick



OAR, Research
                        These individuals possess information regarding      Heather E. Gange, Esq.
Triangle, North         the date by which the Agency could promulgate        U.S. Dept of Justice
Carolina                the guidelines at issue should the Court find in     Env’tl & Nat’l Res. Div.
David Cozzie            plaintiffs’ favor with respect to liability.         Environmental Defense
Steve Fruh                                                                   Section
Peter Tsirigotis                                                             P.O. Box 7611
                                                                             Washington, DC 20044
                                                                             (202) 514-4206
                                                                             Heather.Gange@usdoj.gov




                                               3
        Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 5 of 13



B.      A copy—or a description by category and location—of all documents, electronically
stored information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses, unless the use would be
solely for impeachment.

        EPA discloses the following documents that it may use for the purpose of identifying

actions taken with respect to the June 2016 NSPS, and the time at which they were taken. The

Agency’s motivation, and the factual and scientific bases, for each of the following actions are

not before the Court in this matter, and therefore are not proper subjects for discovery. EPA

notes, however, that such information is articulated in the actions themselves and in their

Internet-accessible administrative records at the web addresses and docket ID numbers provided

in the actions.

        1.     Oil and Natural Gas Sector: Request for Information, Emerging Technologies,
        81 Fed. Reg. 46,670 (July 18, 2016). Docket ID No. EPA-HQ-OAR-2016-0346.

        2.      Final Information Collection Request for Oil and Gas Industry (issued November
        16, 2017). See https://www.epa.gov/controlling-air-pollution-oil-and-natural-gas-
        industry/final-information-collection-request-oil-and. 2

        3.     Notice Regarding Withdrawal of Obligation To Submit Information, 82 Fed. Reg.
        12,817 (March 7, 2017).

        4.      Review of the 2016 Oil and Gas New Source Performance Standards for New,
        Reconstructed, and Modified Sources; Announcement of Review, 82 Fed. Reg. 16,331
        (April 4, 2017).

        5.    American Petroleum Institute, Request for Administrative Reconsideration of
        EPA’s Final Rule “Oil and Natural Gas Sector: Emission Standards for New,
        Reconstructed, and Modified Sources,” August 2, 2016. Docket ID No. EPA-HQ-OAR-
        2017-0483-0016.




2
  EPA notes that information collected under this Request has been provided to Plaintiff-
Intervenor the Environmental Defense Fund (“EDF”) pursuant to the Freedom of Information
Act request discussed at the Initial Conference in this case on September 27, 2018. EDF’s
request and the materials produced by EPA in response are publicly accessible at:
https://www.foiaonline.gov/foiaonline/action/public/submissionDetails?trackingNumber=EPA-
HQ-2017-003014&type=request.
                                                 4
       Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 6 of 13



       6.     GPA Midstream Association, Request for Partial Reconsideration and Stay of
       EPA's Final Rule entitled Oil and Natural Gas Sector: Emission Standards for New,
       Modified, and Reconstructed Sources, 81 Fed. Reg. 35,824 (June 3, 2016), August 2,
       2016. Docket ID No. EPA-HQ-OAR-2017-0483-0018.

       7.     James D. Elliott, Request for Administrative Reconsideration of EPA’s Final Rule
       “Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified
       Sources,” August 2, 2016. Docket ID No. EPA-HQ-OAR-2017-0483-0019.

       8.    Petition for Reconsideration by the Texas Oil & Gas Association, August 2, 2016.
       Docket ID No. EPA-HQ-OAR-2017-0483-0020.

       9.     Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and
       Modified Sources: Stay of Certain Requirements, Proposed Rule; Notice of Data
       Availability, 82 Fed. Reg. 51,788 (November 8, 2017). Docket ID No. EPA-HQ-OAR-
       2010-0505.

       10.   Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and
       Modified Sources; Amendments, Final Rule, 83 Fed. Reg. 10,628 (March 12, 2018).
       Docket ID No. EPA-HQ-OAR-2010-0505.

       11.    Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and
       Modified Sources Reconsideration; Proposed Rule, 83 Fed. Reg. 52,056 (October 15,
       2018). Docket ID No. EPA-HQ-OAR-2017-0483.

EPA also discloses the following documents that it may use for the purpose of identifying

ongoing actions with respect to the June 2016 NSPS. The Agency’s motivation, and the factual

and scientific bases, for such actions also are not before the Court in this matter, and therefore

are not proper subjects for discovery.

       12.    Executive Order, 13783, Promoting Energy Independence and Economic Growth,
       82 Fed. Reg. 16,093 (March 31, 2017).

       13.     Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and
       Modified Sources Review RIN: 2060-AT90, published at Office of Management and
       Budget, Current Unified Agenda and Regulatory Plan, published at
       https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=201810&RIN=2060-
       AT90.

       14.     Consent decrees and court orders containing rulemaking deadlines that the Office
       of Air and Radiation is already obligated to fulfill. Copies of these documents are located
       in EPA Headquarters in Washington, D.C.



                                                  5
       Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 7 of 13



C.     A computation of each category of damages claimed by the disclosing party—who
must also make available for inspection and copying as under Rule 34 the documents or
other evidentiary material, unless privileged or protected from disclosure, on which each
computation is based, including materials bearing on the nature and extent of injuries
suffered.

       EPA is not seeking damages in this matter.

D.      Any insurance agreement under which an insurance business may be liable to
satisfy all or part of a possible judgment in the action or to indemnify or reimburse for
payments made to satisfy the judgment.

       EPA is not aware of any relevant insurance agreements.

                                           United States Department of Justice
                                           Environment & Natural Resources Division


Dated: April 19, 2019                        /s/ Heather E. Gange
                                           HEATHER E. GANGE
                                           D.C. Bar No. 452615
                                           Environmental Defense Section
                                           P.O. Box 7611
                                           Washington, DC 20044-7611
                                           Tel. 202.514.4206
                                           Fax. 202.514.8865

                                           Counsel for Defendants




                                              6
          Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 8 of 13



                                   CERTIFICATE OF SERVICE

          I, Heather Gange, certify that on this 19th day of April 2019, I transmitted a copy of the

foregoing via electronic mail and via U.S. Mail, postage prepaid, to the following counsel of

record:

State of New York                                      Michael Myers
Plaintiff                                              NEW YORK STATE ATTORNEY
                                                       GENERAL
                                                       Environmental Protection Bureau
                                                       The Capitol
                                                       Albany , NY 12224
                                                       (518) 776-2382
                                                       Email:Michael.Myers@ag.Ny.Gov

                                                       Morgan Anna Costello
                                                       NEW YORK STATE OFFICE OF THE
                                                       ATTORNEY GENERAL
                                                       The Capitol
                                                       Albany , NY 12224
                                                       (518) 776-2392
                                                       Email:Morgan.Costello@ag.Ny.Gov

                                                       Christopher Charles Gore
                                                       NEW YORK STATE OFFICE OF THE
                                                       ATTORNEY GENERAL
                                                       Environmental Protection Bureau 350 Main
                                                       Street Main Place Tower, Suite 300a
                                                       Buffalo , NY 14202
                                                       (716) 852-6295
                                                       Email:Christopher.Gore@ag.Ny.Gov

State of California                                    Daniel Martin Lucas
Plaintiff                                              OFFICE OF THE ATTORNEY
                                                       GENERAL/CA
                                                       300 South Spring Street
                                                       #1702
                                                       Los Angeles , CA 90013
                                                       (213) 269-6345
                                                       Email:Daniel.Lucas@doj.Ca.Gov

                                                       Morgan Anna Costello



                                                   7
        Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 9 of 13




                                           Kavita Paul Lesser
                                           CALIFORNIA DEPARMTENT OF JUSTICE
                                           Office Of The Attorney General- Environment
                                           Section 300 South Spring Street Suite 1702
                                           Los Angeles , CA 90013
                                           (213) 269-6605
                                           Email:Kavita.Lesser@doj.Ca.Gov

                                           Timothy Eugene Sullivan
                                           CALIFORNIA DEPARTMENT OF JUSTICE
                                           Office Of The Attorney General P.O. Box
                                           70550 1515 Clay St. 20th Floor
                                           Oakland , CA 94612
                                           (510) 879-0987
                                           Email:Timothy.Sullivan@doj.Ca.Gov

State of Connecticut                       Jill N. Lacedonia
Plaintiff                                  OFFICE OF ATTORNEY GENERAL/CT
                                           P.O. Box 120 55 Elm Street
                                           Hartford , CT 06141
                                           (860) 808-5250
                                           Email:Jill.Lacedonia@ct.Gov

                                           Morgan Anna Costell

State of Illinois                          Gerald Thomas Karr
Plaintiff                                  OFFICE OF ATTORNEY GENERAL/IL
                                           69 West Washington Street
                                           #1800
                                           Chicago , IL 60602
                                           (312) 814-3369
                                           Email:Gkarr@atg.State.Il.Us

                                           Morgan Anna Costello

State of Iowa                              Morgan Anna Costello
Plaintiff
                                           Jacob John Larson
                                           IOWA ATTORNEY GENERAL'S OFFICE
                                           Hoover Building 1305 East Walnut Street 2nd
                                           Floor
                                           Des Moines , IA 50319
                                           (515) 281-5341
                                           Email:Jacob.Larson@ag.Iowa.Gov


                                       8
      Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 10 of 13




State of Maine                            Gerald Donohue Reid
Plaintiff                                 STATE OF MAINE OF THE ATTORNEY
                                          GENERAL
                                          Natural Resources Division
                                          6 State House Station
                                          Augusta , ME 03222-0006
                                          (207) 626-8545
                                          Email:Jerry.Reid@maine.Gov

                                          Morgan Anna Costello



State of Maryland                         Morgan Anna Costello
Plaintiff
                                          Leah J. Tulin
                                          OFFICE OF THE ATTORNEY GENERAL
                                          200 St. Paul Place 20th Floor
                                          Baltimore , MD 21202
                                          410-576-6962
                                          Email:Ltulin@oag.State.Md.Us



Commonwealth of Massachusetts             Melissa A. Hoffer
Plaintiff                                 ATTORNEY GENERAL,
                                          MASSACHUSEETTS
                                          One Ashburton Place
                                          Boston , MA 02108
                                          (617) 963-2322
                                          Email:Melissa.Hoffer@state.Ma.Us

                                          Morgan Anna Costello

                                          Turner H. Smith
                                          MASSACHUSETTS OFFICE OF THE
                                          ATTORNEY GENERAL
                                          Environmental Protection Division
                                          One Ashburton Place
                                          Boston , MA 02108
                                          (617) 963-2782
                                          Email:Turner.Smith@state.Ma.Us




                                      9
      Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 11 of 13




                                       Peter Charles Mulcahy
                                       MASSACHUSETTES ATTORNEY
                                       GENERAL GENERAL'S OFFICE
                                       10 Mechanic Street Suite 301
                                       Worchester , MA 01608
                                       (774) 214-4455
                                       Email:Peter.Mulcahy@state.Ma.Us

State of New Mexico                    Morgan Anna Costello
Plaintiff
                                       William Gregory Grantham
                                       STATE OF MEXICO OFFICE OF THE
                                       ATTORNEY GENERAL
                                       Consumer And Environmental Protection
                                       201 3rd St, Nw
                                       Suite 300
                                       Albuquerque , NM 87102
                                       (505) 717-3520
                                       Email:Wgrantham@nmag.Gov

State of Oregon                        Morgan Anna Costello
Plaintiff
                                       Paul Andrew Garrahan
                                       OREGON DEPARTMENT OF JUSTICE
                                       Natural Resources Section, General Counsel
                                       Division 1162 Court Street, Ne Suite 400
                                       Salem , OR 97301
                                       (971) 673-1943
                                       Email:Paul.Garrahan@doj.State.Or.Us

Commonwealth of Pennsylvania           Michael John Fischer
Plaintiff                              Pennsylvania Office of Attorney General
                                       Civil Law Division 1600 Arch St. Suite 300
                                       Philadelphia , PA 19103
                                       (215) 560-2171
                                       Email:Mfischer@attorneygeneral.Gov

                                       Morgan Anna Costello



State of Rhode Island                  Morgan Anna Costello
Plaintiff



                                     10
      Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 12 of 13




State of Vermont                       Morgan Anna Costello
Plaintiff
                                       Nicholas F. Persampieri
                                       OFFICE OF THE ATTORNEY
                                       GENERAL/VT
                                       Environmental Protection Division 109 State
                                       Street
                                       Montpelier , VT 05609
                                       (802) 828-3186
                                       Email:Nick.Persampieri@vermont.Gov

State of Washington                    Katharine Goold Shirey
Plaintiff                              OFFICE OF ATTORNEY GENERAL/WA
                                       Ecology Division
                                       Po Box 40117
                                       Olympia , WA 98504-0117
                                       (360) 586-6769
                                       Email:Kay.Shirey@atg.Wa.Gov

                                       Morgan Anna Costello

District of Columbia                   Morgan Anna Costello
Plaintiff
                                       Jimmy R. Rock
                                       OFFICE OF THE ATTORNEY GENERAL
                                       FOR THE DISTRICT OF COLUMBIA
                                       441 Fourth Street, Nw Suite 600-S
                                       Washington , DC 20001
                                       (202) 741-0770
                                       Email:Jimmy.Rock@dc.Gov

City of Chicago                        Morgan Anna Costello
Plaintiff
                                       Jared Policicchio
                                       City of Chicago Department of Law
                                       30 North Lasalle Street Suite 1400
                                       Chicago , IL 60647
                                       312-744-1438




                                     11
      Case 1:18-cv-00773-RBW Document 48-4 Filed 05/06/19 Page 13 of 13




Environmental Defense Fund             Sean Hoe Donahue
Intervenor Plaintiff                   DONAHUE & GOLDBERG, LLP
                                       1111 14 Street, Nw Suite 510a
                                       Washington , DC 20005
                                       (202) 277-7085
                                       Email:Sean@donahuegoldberg.Com

                                       Susannah Landes Foster Weaver
                                       DONAHUE, GOLDBERG & WEAVER, LLP
                                       1111 14th St. Nw Suite 510a
                                       Washington , DC 20005
                                       (202) 569-3818
                                       Email:Susannah@donahuegoldberg.Com



                                          /s/ Heather E. Gange
                                   Heather E. Gange, Esq.
                                   D.C. Bar No. 452615
                                   Environmental Defense Section
                                   P.O. Box 7611
                                   Washington, DC 20044-7611
                                   Tel. 202.514.4206




                                     12
